Name: Commission Implementing Regulation (EU) NoÃ 105/2013 of 4Ã February 2013 amending Implementing Regulation (EU) NoÃ 371/2011 as regards the name of the holder of the authorisation of dimethylglycine sodium salt Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  marketing;  foodstuff;  legal form of organisations
 Date Published: nan

 5.2.2013 EN Official Journal of the European Union L 34/15 COMMISSION IMPLEMENTING REGULATION (EU) No 105/2013 of 4 February 2013 amending Implementing Regulation (EU) No 371/2011 as regards the name of the holder of the authorisation of dimethylglycine sodium salt (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1) and in particular Article 13(3) thereof, Whereas: (1) Taminco N.V. has submitted an application under Article 13(3) of Regulation (EC) No 1831/2003 proposing to change the name of the holder of the authorisation as regards Commission Implementing Regulation (EU) No 371/2011 (2) concerning the 10 year authorisation of dimethylglycine sodium salt, belonging to the additive category zootechnical additives and to the functional group other zootechnical additives. (2) The applicant claims that it transformed its legal form into a private limited liability company with effect from 1 October 2012. The applicant has submitted relevant data supporting its request. (3) The proposed change of the terms of the authorisation is purely administrative in nature and does not entail a fresh assessment of the additive concerned. The European Food Safety Authority was informed of the application. (4) To allow the applicant to exploit its marketing rights under the name of Taminco BVBA it is necessary to change the terms of the authorisation. (5) Implementing Regulation (EU) No 371/2011 should therefore be amended accordingly. (6) Since safety reasons do not require the immediate application of the amendment made by this Regulation to Implementing Regulation (EU) No 371/2011, it is appropriate to provide for a transitional period during which existing stocks may be used up. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In column 2 of the Annex to Implementing Regulation (EU) No 371/2011 the words Taminco N.V. are replaced by Taminco BVBA. Article 2 Existing stocks of the additive which are in conformity with the provisions applying before the date of entry into force of this Regulation may continue to be placed on the market and used until they are exhausted. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 102, 16.4.2011, p. 6.